DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a clock control circuit configured to… in claim 1, a power circuit configured to…in claims 8 and 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13 and 16-21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gaskins et al. (hereinafter Gaskin1) (US 20070250219 A1).
As to claim 1, Gaskin teaches a processor-based system [FIG. 1: computing system 100], comprising: 
5a clock control circuit [FIG.1: voltage/frequency control 104 + PLL-A 112A + PLL-B 112B + Mux 114] configured to generate a clock signal at a current frequency on a clock output [0038: “Based on the value of the PLL select 118 input, the selection circuit 114 selects one of the PLL 112 clocks 152A or 152B to output as core clock signal 116.”]; 
a processing unit comprising at least one compute processor core [FIG. 1: core logic 106] each coupled the clock output, each configured to execute program code at a rate based on the current frequency of the clock signal as an operating 10frequency [0038: “The core clock 116 serves as the clock signal for the core logic 106.”]; and 
a throttle frequency memory configured to store a throttle frequency [0042: “the operating point information is programmed into programmable fuses, programmable logic, or a non-volatile memory of the microprocessor”] [0055]; 
the clock control circuit configured to: 
receive a frequency throttle signal indicating a frequency throttle event [0044: “the microprocessor 102 receives a request from system software to change from the current P-state to a new P-state…In response, the requested VID 136 and requested core clock ration 138 are provided to the voltage/frequency control 104”]; and 
15in response to receiving the frequency throttle signal indicating the frequency throttle event: 
generate the clock signal at the throttle frequency lower than the current frequency [FIG. 2: steps 226-242], by being configured to:
(a) generate the clock signal on the clock output at a 20next intermediate frequency between the current frequency and the throttle frequency [0056: “the clock ratio control 128 outputs a new value on the ratio control signal 146 of the offline PLL 112 to start the offline PLL112 locking in to the next lowest ratio of the bus clock 148 than the current core clock frequency 116…”]; and 
(b) verify the clock signal at the next intermediate frequency [0057: “the ratio control 146 waits for the Rlock signal 154 of the offline PLL 112 to indicate that its output clock signal 152 has locked in on the new frequency requested at block 232.”] [0054: “At decision block 226, the voltage/frequency control 104 determines whether the new P-state requested at block 202 has been reached.”]; and 
in response to verifying the clock signal at the next 25intermediate frequency, repeat steps (a)-(b) one or more times until the next intermediate frequency is the throttle frequency [FIG. 2: loop of steps 226-242].
As to claim 2, Gaskin teaches wherein the clock control circuit 30comprises a phase-locked loop (PLL) circuit [FIG. 1: PLL-A 112A/PLL-B 112 B] configured to generate the clock signal.
As to claim 3, Gaskin teaches wherein the PLL circuit is configured to generate the clock signal as a function of the current frequency of the clock signal,409205-US-NP40 the integration of prior current frequencies of the clock signal, and the rate of change in the current frequency of the clock signal [0038: “The output clock signals 152 are fed back as inputs to their respective PLL 112 to maintain the core clock 116 frequency synchronized with the bus clock 148 frequency according to well known operation of PLLs.”].
As to claim 4, Gaskin teaches wherein the clock control circuit 5comprises: a first phase-locked loop (PLL) circuit [FIG. 1: PLL-A 112A] configured to generate a first clock signal at a first frequency; a second PLL circuit [FIG. 1: PLL-B 112 B] configured to generate a second clock signal at a second frequency; and 10a clock selection circuit [FIG. 1: selection circuit 114] configured to receive the first clock signal and the second clock signal and pass one of the first clock signal and the second clock signal to the clock output based on a clock selection signal [0038: “Based on the value of the PLL select 118 input, the selection circuit 114 selects one of the PLL 112 clocks 152A or 152B to output as core clock signal 116.”]; the clock control circuit further configured to generate the clock signal on the clock output at the next intermediate frequency between the current 15frequency and the throttle frequency, by being configured to: (c) generate the clock selection signal to select the first clock signal from the first PLL circuit to be coupled to the clock output; (d) cause the second PLL circuit to generate the second clock 20signal at the next intermediate frequency; (e) generate the clock selection signal to select the second clock signal from the second PLL circuit to be coupled to the clock output; and (f) cause the first PLL circuit to generate the first clock 25signal at the next intermediate frequency [0038: “the clock ration control 128 also generates two ratio signals 146A and 146B that are provided to the respective PLLs 112A and 112B. The PLLs 112 generates their respective clock signals 152A and 152B that are multiple of the bus clock 148…In response to a new value on the ratio input 146, the PLL 112 gradually changes the output clock frequency 152 until it reaches the requested value”] [FIG. 2: steps 226-242].
As to claim 5, Gaskin teaches wherein the clock control circuit is further configured to repeat steps (c)-(f) until the next intermediate frequency is the throttle frequency [FIG. 2: loop of steps 226-242].
As to claim 6, Gaskin teaches the processor-based system of claim 1, further comprising at least one temperature monitor circuit each configured to: detect an ambient temperature of the at least one compute processor core[0097: “That is, the temperature sensor 132 senses the current operating temperature and provides the temperature 134 to the voltage/frequency control 104.”]; and 409205-US-NP41generate the frequency throttle signal indicating the frequency throttle event in response to the detected ambient temperature exceeding a defined threshold temperature [FIG. 9: steps 906-914].
As to claim 7, Gaskin teaches wherein the clock control circuit is configured to receive the frequency throttle signal indicating the frequency throttle event from an external device [manufacturer].
As to claim 13, Gaskin teaches wherein the processing unit is further configured to program the throttle frequency memory with the throttle frequency [0042: “the operating point information is programmed into programmable fuses, programmable logic, or a non-volatile memory of the microprocessor”].
As to claims 16-21, they relate to method claims comprising the similar subject matters claimed in claims 1-7. Therefore, they are rejected under the same reasons applied to claims 1-7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaskins et al. (hereinafter Gaskin) (US 20070250219 A1), and further in view of Thomas et al. (hereinafter Thomas2) (US 20160147280 A1).
As to claim 8, Gaskin teaches the processor-based system of claim 1, further comprising: 10a power circuit [FIG. 1: voltage regulator 108] configured to set an operating voltage of a power signal and distribute the power signal on a power output; a power rail coupled to the power output [FIG. 1]; and the at least one compute processor core each coupled to the power rail; wherein: 15the clock control circuit is further configured to communicate a frequency throttle completion signal indicating a frequency throttle completion event indicating the clock signal at the throttle frequency [FIG. 2: “Yes” path at step 226]; and the processor-based system is further configured to, in response to the 20frequency throttle completion signal indicating the frequency throttle completion event, cause the power circuit to discontinue generation of the power signal [process returns to step 202] [change to voltage is discontinued].
Gaskin does not teach wherein the operating voltage is set based on a power budget.
Thomas teaches that the operating voltage of a processor is set based on a power budget [FIG. 16].
Thus, it would have been obvious to one of ordinary skill in the art to incorporate the teaching of setting operating voltage based on power budget as suggested in Thomas into Gaskin to manage the performance of the processor. One having ordinary skill in the art would have been motivated to make such modification to optimize the performance of the processor within maximum allowable capability.
As to claim 22, it relates to method claim comprising the similar subject matters claimed in claim 8. Therefore, it is rejected under the same reasons applied to claim 8.

Allowable Subject Matter
Claims 9-12, 14, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUXING CHEN whose telephone number is (571)270-3486. The examiner can normally be reached M-F 9-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUXING CHEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Gaskin was cited in the IDS filed on 06/27/2022.
        2 Thomas was cited in the IDS filed on 06/27/2022.